Case 1:16-cr-00110-SPW Document 49 Filed 04/09/21 Page 1 of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
UNITED STATES OF AMERICA,
CR 16-110-BLG-SPW
Plaintiff,
VS. ORDER
TORREN JON RUSSELL,
Defendant.

 

 

Upon the Defendant’s Motion to Terminate Supervised Release (Doc. 47),
pursuant to 18 U.S.C. § 3583(e)(1) and Fed. R. Crim. P. 32.1(c)(2), and good cause
being shown,

IT IS HEREBY ORDERED that the Defendant’s motion is GRANTED.
Torren Russell’s supervised release is terminated as of the date of this Order.

The Clerk shall forthwith notify the parties and the U.S. Probation Office of

“SUSAN P. WATTERS
United States District Judge

the making of this Order.

. oe ,
DATED this _Y" day of April, 2021.
